          Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 1 of 23 PageID #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT                                                    FILED
                                                                       for the
                                                                                                                  DEC - 6 2019
                                                            Eastern District of Missouri
                                                                                                               U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF MO
              In the Matter of the Search of
                                                                             )                                       ST.LOUIS
          (Briefly describe the property to be searched .                    )
           or identify the person by name and address) '                            Case No. 4:19 MJ 6450 PLC
                                                                             )
     Precision Location Information; Subscriber &                            )
  Transactional Records; Cell Site Information; Pen                          )
Register & Trap-and-Trace for Phone# (314) 250-1144.                         )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.apertJ/ (Q be, searched and give its location):                       ·
  :::i-ee A.ttacnment A.


located in the            SOUTHERN                   District of _ _ _ _ _F_L_O_R_ID_A
                                                                                    _ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B.


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
               ~evidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 .rif property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                        Offense Description
        Title 21, u.s.c., 841(a)(1) and              controlled substances offenses; money laundering offenses
        846, 843(b ), 848
        Title 18, U.S.C., 1956, 1957
          The application is based on these facts:



          ii Continued on the attached sheet.
           D Delayed notice of _ _ days (give exact ending date if more than 30 days:                                    ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                             Jwz-~~            A1J."CClnt 'siiinature
                                                                                       Derek Maguire, Special Agent, DEA
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:            12/06/2019
                                                                                                 Judge's signature ·

City and state: _ _ _ _ _S_t._L_o_u_is-=-,_M_O_ _ _ __                            Hon. Patricia L. Cohen, U.S. M:;igistrate Judge
                                                                                               Printed name and title
  Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 2 of 23 PageID #: 2

                                                                                          FILED

                                 UNITED STATES DISTRICT COURT                          DEC - 6 2019
                                 EASTERN DISTRICT OF MISSOURI
                                                                                     U. S. DISTRICT COURT
                                       EASTERN DIVISION                            EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS
 IN THE MATTER OF AN APPLICATION                     )
 OF THE UNITED STATES OF AMERICA                     )
 FORA WARRANT TO OBTAIN                              )      No. 4:19 MJ 6450 PLC
 LOCATION INFORMATION, INCLUDING                     )
 PRECISION LOCATION INFORMATION;                     )
 SUBSCRIBER AND TRANSACTIONAL                        )        FILED UNDER SEAL
 RECORDS; CELL SITE INFORMATION;                     )               /

 AND FOR A PEN REGISTER AND TRAP                     )
 AND TRACE DEVICES FOR PHONE                         )
 NUMBER (314) 250-1144.                              )

                                           AFFIDAVIT

         I, Derek Maguire, being first duly sworn, hereby depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

         1.     I make this affidavit in support of an application for a warrant and order pursuant

to Rule 41and18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) for information associated

with a cellular telephone number (314) 250-1144 (hereinafter referred to as the "subject cellular

telephone") to require AT&T (hereinafter "the Provider"), and/or any service providers reflected

in Attachment A, to include providers of any type of wire and/or electronic communications, and

any other applicable service providers, to disclose to the United States location information,

including precision location information, transactional and subscriber data and cell site location

information, and the installation and use of other pen register and trap and trace devices associated

with the subject cellular telephone, as described in Attachment B to the requested warrant and

order.

         2.     I am a "federal law enforcement officer" within the meaning of Federal Rule of

Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal


                                                 1
    Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 3 of 23 PageID #: 3




  laws and duly authorized by the Attorney General to request a search warrant. I have been a DEA

  Special Agent since April of 2015. Prior to this assignment, I worked as a police officer for the

  St. Louis County, Missouri Poli2e Department for eight (8) years. During the course of my law

  enforcement career, I have participated in numerous narcotics investigations which have resulted

  in the seizure of cocaine, cocaine base, heroin, fentanyl and methamphetamine. I am familiar with

  the various methods of operation of drug traffickers. I have utilized traditional methods of

' investigation including but not limited to; visual surveillance, interviewing witnesses, search and

  arrest warrants, court authorized wire interceptions and I have had countless conversations with

  informants and undercover agents.

         3.      The facts alleged in this affidavit come from my own investigation, my training and

  experience, and information obtained from other investigators and witnesses. As this affidavit is

  submitted for the limited purpose of establishing probable cause to locate and monitor the location

  of a cellular telephone as part of a criminal investigation, it does not set forth all of the my

  knowledge regarding this matter.

         4.      The facts in this affidavit come from my personal observations, my training and /

  experience, and information obtained from other agents and witnesses. This affidavit is intended

  to show merely that there is sufficient probable cause for the requested warrant and does not set

  forth all of my knowledge about this matter.

         5.      The present affidavit is being submitted in connection with an application of the

  United States for a warrant and order authorizing agents/officers of the investigative agency(ies),

  and other authorized federal/state/local law enforcement agencies, to obtain location information,

  including precision location information, cell site location information, and other signaling



                                                  2
  Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 4 of 23 PageID #: 4




information, including pen register information, in an effort to locate and monitor the location of

the subject cellular telephone.

       6.      Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that the subject cellular telephone is currently being used in

connection with violations of Title 21, United States Code, Section(s) Section(s) 841(a)(l), 846,

843(b) 848, and Title 18 United States Code, Sections(s) 1956 and 1957 (hereinafter referred to as

"the subject offenses"), by TyDarryl GRIFFIN (GRIFFIN), and others known and unknown.

There is also probable cause to believe that the location information described in Attachment B to

the requested warrant and     ~rder   will lead to evidence of the aforementioned subject offenses as

well as to the identification of individuals who are engaged in the commission of those criminal

offense and related crimes.

                BACKGROUND CONCERNING WIRELESS PROVIDERS

       7.      Based on my knowledge, training, and experience, as well as information provided

by investigators with specialized experience relating to cellular telephone technology, I am aware

of the following facts and considerations:

       a.      Wireless phone providers typically generate and retain certain transactional

information about the use of each telephone call, voicemail, and text message on their system.

Such information can include log files and messaging logs showing all activity on a particular

account, such as local and long distance telephone connection records, records of session times

and durations, lists of all incoming and outgoing telephone numbers or other addressing

information associated with particular telephone calls, voicemail messages, and text or multimedia

messages.



                                                    3
  Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 5 of 23 PageID #: 5




       b.      Wireless phone providers also typically generate and retain information about the

location in which a particular communication was transmitted or received. For example, when a

cellular device is used to make or receive a call, text message or other communication, the wireless

phone provider will typically generate and maintain a record of which cell tower(s) was/were used

to process that contact. Wireless providers maintain information, including the corresponding cell

towers (i.e., tower covering specific geographic areas), sectors (i.e., faces of the towers), and other

signaling data as part of their regularly conducted business activities. Typically, wireless providers

maintain records of the cell tower information associated with the beginning and end of a call.

       c.      Because cellular devices generally attempt to communicate with the closest cell

tower available, cell site location information from a wireless phone provider allows investigators

to identify an approximate geographic location from which a communication with a particular

cellular device originated or was received.

       d.      Wireless providers may also retain text messaging logs that include specific

information about text and multimedia messages sent or received from the account, such as the

dates and times of the messages. A provider may also retain information about which cellular

handset or device was associated with the account when the messages were sent or received. The

provider could have this information because each cellular device has one or more unique

identifiers embedded inside it. Depending upon the cellular network and the device, the embedded

unique identifiers for a cellular device could take several different forms, including an Electronic

Serial Number ("ESN"), a Mobile Electronic Identity Number ("MEIN"), a Mobile Identification

Number ("MIN"), a Subscriber Identity Module ("SIM"), an International Mobile Subscriber

Identifier ("IMSI"), a Mobile Subscriber Integrated Services Digital Network Number

("MSISDN"), or an International Mobile Station Equipment Identity ("IMEI").           When a cellular
                                                  4
  Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 6 of 23 PageID #: 6




device connects to a cellular antenna or tower, it reveals its embedded unique identifiers to the

cellular antenna or tower in order to obtain service, and the cellular antenna or tower records those

identifiers.

        e.     Wireless providers also maintain business records and subscriber information for

particular accounts. This information could include the subscriber's full name and address, the

address to which any equipment was shipped, the date on which the account was opened, the length

of service, the types of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscriber's Social Security Number and date of birth, all

telephone numbers and other identifiers associated with the account, and a description of the

services, available to the account subscriber. In addition, wireless providers typically generate and

retain billing records for each account, which may show all billable calls (including outgoing digits

dialed). The providers may also have payment information for the account, including the dates

and times of payments and the means and source of payment (including any credit card or bank

account number).

        f.     Providers of cellular telephone service also typically have technical capabilities that
                                                                                         -
allow them to collect and generate more precise location information than that provided by cell

site location records. This information is sometimes referred to as E-911 phase II data, GPS data

or latitude-longitude data. In the Eastern District of Missouri, such information is often referred

to as precision location information or PLI data. E-911 Phase II data provides relatively precise.

location information about the cellular telephone itself, either via GPS tracking technology built

into the phone or by attempting to triangulate the device's signal using data from several of the

provider's cell towers. Depending on the capabilities of the particular phone and provider, E-911

data can sometimes provide precise information related to the location of a cellular device.
                                                 5
  Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 7 of 23 PageID #: 7




         g.       In order to locate the subject cellular telephone and monitor the movements of the

phone, the investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, may need to employ one or inore techniques described in this affidavit and in the

application of the United States.                The investigative agency(ies), and other authorized

federal/state/local law enforcement agencies, may seek a warrant to compel the Provider, any

telecommunication service providers reflected in Attachment A to the requested Warrant and

Order, to include providers of any type of wire and/or electronic communications (herein

incorporated by reference), and any other applicable service providers, to provide precision

location information, including Global Position System information (if available), transactional

records, including cell site location information, and pen register and trap and trace data.

                             INVESTIGATION AND PROBABLE CAUSE

         A.       Background of Investigation

         8.       The United States, including the DEA, is conducting a criminal investigation of

TyDarryl GRIFFIN, and others known and unknown regarding the commission of the subject

offenses.

         9.       In January 2019, during a separate DEA St. Louis investigation (indicted under

United States v. Guy Goolsby et al., Cause No. 4:19-CR-00412 AGF PLC), investigators learned

of Keyshia HARRIS' (HARRIS) involvement in the distribution of heroin and/or fentanyl in the
                                        I


St. Louis Metropolitan from a Source of Information ("SOI"). 1 The SOI indicated HARRIS was




          The SOI has been providing information to law enforcement since 1999 in other numerous unrelated
investigations. SOI's cooperation has led to arrests, drug seizures, money seizures, and federal and state indictments.
The SOI has no prior felony convictions and is being financially compensated for his/her cooperation. The information
provided by SOI has been corroborated and is believed to be reliable based upon law enforcement actions and other
related intelligence ascertained throughout the investigation. The information provided by SOI has never been found
to be false or misleadmg.
                                                          6
    Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 8 of 23 PageID #: 8




a member of the violent St. Louis-based street gang the "270 Sullivan Mob." The 270 Sullivan

Mob is a criminal street gang that has been engaging in criminal activities in the area of the 2700

block of Sullivan Avenue in South St. Louis City for decades. Additionally, the SOI believed

HARRIS was being sourced with heroin and/or fentanyl by Guy Goolsby ("Goolsby"), another

known member and source to the 270 Sullivan Mob. In May of 2019, Goolsby was indicted in

United States District Court - Eastern District of Missouri in a fifteen-person conspiracy for his

involvement in large scale cocaine, heroin, and fentanyl trafficking from Mexico, through Texas

and Florida. This is the same DEA investigation in which investigators initially learned of

HARRIS drug trafficking activities. At the present time, Goolsby is being held by the United

States Marshal Service until his case is fully adjudicated.           Since Goolsby's indictment and

confinement, investigators have learned HARRIS has continued to distribute ounce quantities of

heroin I fentanyl and is believed to have acquired new sources of supply other than Goolsby. 2 This

belief is based on information from CS-1 and CS-2, recorded telephone conversations with

HARRIS over her predecessor telephone and target telephone # 1, and several controlled purchases

from HARRIS.

        10.     During the initial phase of the investigation, investigators have utilized CS-1 and

CS-2 to conduct six separate purchases of fentanyl from HARRIS in ,the City of St. Louis. The

controlled purchases by CS-1 and CS-2 have revealed important information regarding to the

HARRIS's distribution; but the CSs' involvement is strictly limited to interacting with HARRIS.

        11.     On October 2, 2019, United States District Court Judge Henry E. Autrey, Eastern

District of Missouri, issued an order authorizing the interception of wire and electronic


2
         Although Guy Goolsby is mentioned in the instant affidavit as being an original source for HARRIS,
investigators are confident since Goolsby's indictment and incarceration, HARRIS no longer communicates with
Goolsby.
                                                    7
  Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 9 of 23 PageID #: 9




conimunications to and from Missouri-based telephone number (314) 845-4006 (target telephone

#1), known to be utilized by HARRIS (Cause No. 4:19 MC-00720-HEA).           Interception of this

telephone was initiated on October 2, 2019 and was terminated on October 31, 2019.

         12.   As a result of court-authorized wire and electronic intercepts over HARRIS' target

telephone #1, investigators learned GRIFFIN was one of HARRIS' primary source of supply for

fentanyl and/or heroin. Additionally, monitoring of HARRIS' target telephone #1, coupled with

controlled drug buys with HARRIS and surveillances, allowed investigators to identify Barnard

REED as being GRIFFIN's "stash house" operator and mid-level drug distributor, primarily

distributing from 3502 Natural Bridge, St. Louis, Missouri. Investigators then sought a court

authorization to intercept and monitor GRIFFIN' s cellular telephone he was using at that time,

Missouri-based telephone number (314) 243-1688 (target telephone #3.)
                                                                                            I

         13.   On November 1, 2019, United States District Court Judge Audrey G Fleissig,

Eastern District of Missouri, issued an order authorizing the interception of wire and electronic

communications to and from GRIFFIN's target telephone #3. Interception ofthis telephone began

November 5, 2019 and slated to terminate on December 4,'2019. Since the interception period

began GRIFFIN has since transitioned to using the subject cellular telephone and passed target

telephone #3 to GRIFFIN's "stash house" operator and distributor, identified as Barnard REED

(REED). REED continues to use target telephone #3 to facilitate drug sales for GRIFFIN. Results

of the intercepted communications obtained pursuant to this order are discussed in more detail

below.

         B.    Identification of GRIFFIN's use of the Subject Cellular Telephone.

         14.    On November 18, 2019 at approximately 2:46 p.m., investigators monitored an

outgoing call (Call Session: 455). from target telephone #3, currently being used by REED, to   .


                                               8
Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 10 of 23 PageID #: 10




Missouri-based telephone number (314) 489-3814, used by unidentified male "KP". During the

intercepted call, REED spoke to "KP" briefly then handed target telephone #3 to GRIFFIN to

speak to "KP." Although GRIFFIN did not identify himself on target telephone #3, a voice

comparison was conducted and identified that GRIFFIN was speaking at the time to "KP." Also,

at the time, on view surveillance units observed REED physically hand target telephone #3 over

to GRIFFIN and begin to talk on the phone and then throw target telephone #3 directly back to

REED. Portions of the transcribed telephone conversation are directly quoted and explained

below. In light of the coded language, I have set out in parenthesis what investigators believe to

be the meaning of the language based upon my training, my experience, and the instant

investigation.

                 a.   November 18, 2019 - 1:46 p.m. (Call Session: 455): Outgoing call from
                      target telephone #3 to Missouri-based telephone '(314) 489-3814, used by


                      KP:                    Yeah, you still working?

                      REED:                  Huh?

       At that moment, REED handed target telephone #3 to GRIFFIN to speak to "KP".

                      GRIFFIN:               Hey I (GRIFFIN) got a new number (subject
                                             cellular telephone).

                      KP:                    Cool. I'm just chillin'.

                      GRIFFIN:               He (REED) going to text you        the   new number
                                             (subject cellular telephone).

       Through training, expenence, and the instant investigation, investigators believe the

intercepted call consisted of GRIFFIN informing "KP" that GRIFFIN had obtained a new cellular

device (subject cellular telephone) and that REED will text "KP" the telephone number to the

subject cellular telephone.
                                               9
 Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 11 of 23 PageID #: 11




         15.   On November 18, 2019 at approximately 3:48 p.m., investigators monitored an

outgoing text message (Call Session: 461) from target telephone #3 to Missouri-based telephone

(314) 489-3814, used by "KP." Based on the investigative team's training and experience, the

parenthetical remarks within any of the following transcripts are the investigative team's

interpretation of the coded language used by the participants of the intercepted text. The following

text was intercepted:
    \

               a.       November 18, 2019-3:48 p.m. (Call Session: 461): Outgoing text message
                        from target telephone #3, presently used by REED to "KP's" Missouri-
                        based telephone number (314) 489-3814.

                        REED:                 The number is 250-1144 (telephone number to the
                                              subject cellular telephone)

Through training, experience, and the instant investigation, investigators believe the intercepted

text message from REED using target telephone #3 to "KP" was REED sending "KP" GRIFFIN's

newly acquired cellular device (subject cellular telephone) as was discussed Call Session 455

above.

         C.    GRIFFIN's use of Subject Cellular Telephone.

         16.   On November 20, 2019 at approximately 2:22 p.m., investigators monitored an

outgoing call (Call Session: 533) from target telephone #3, currently being used by REED, to the

subject cellular    telephon~,   used by GRIFFIN. During the intercepted call, REED informed

GRIFFIN how much fentanyl REED had remaining. Portions of the transcribed telephone

conversation are directly quoted and explained below. In light of the coded language, I have set

out in parenthesis what investigators believe to be the meaning of the language based upon my

training, my experience, and the instant investigation.




                                                10
Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 12 of 23 PageID #: 12




               a.     November 20, 2019 - 2:22: p.m. (Call Session: 533): Outgoing call from'
                      target telephone #3, used by REED to the subject cellular telephone used
                      by GRIFFIN.

                      REED:                  We (our drug trafficking organization) got thirty-two
                                             (units of fentanyl left).

                      GRIFFIN:               Thirty-two, what?

                      REED:                  Grams (offentanyl).

                      GRIFFIN:               Of what? Oh, what you (REED) mixed up (fentanyl
                                             and the cutting agent) together?

                      REED:                  Yeah, when I (REED) mixed everything (the
                                             fentanyl and cutting agent) together. What was left
                                             (32 grams remained).

                      GRIFFIN:               What you (REED) mean you mixed (fentanyl and
                                             cutting agent) that was left (remaining amount of
                                             drugs).

                      REED:                  You say ...

                      GRIFFIN:               Hold on, slow down.          Slow down, "Money"
                                             (REED) ... so you just took ... everything (the drugs)
                                             that was left (remaining quantity of drugs) ... and it
                                             adds up to thirty-two (32 grams)?

                      REED:                  Thirty-two point seven (32.7 grams).

Through training, experience, and the instant investigation, investigators believe the intercepted

call consisted of REED informing GRIFFIN that they only had 32 grams left of fentanyl left to

sell. GRIFFIN confirmed this amount and confirmed that the amount of fentanyl had already been

mixed with the cutting agent.

       17.     The investigation has clearly demonstrated that the subject cellular telephone is

being used in connection with the commission of offenses involving the ongoing commission of




                                               11
Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 13 of 23 PageID #: 13




the subject offenses. I believe that the requested authorization would be a valuable asset in

achieving the overall goals of the investigation.

       18.        On December 5, 2019, United States District Court Judge John A. Ross, Eastern

District of Missouri, issued an order authorizing the interception of wire and electronic

communications to and from the subject cellular telephone (referenced in that affidavit as target

telephone #4), known to be utilized by GRIFFIN (Cause No. 4:19MC00941 JAR). Interception

is pending activation by AT&T (the subject cellular telephone's service provider) and will run

for 30 days upon commencement.

                                           CONCLUSION

        19.       Based on the above information, your affiant submits that there is probable cause

to believe that the subject cellular telephone is currently being used in connection with the

commission of the subject offenses, GRIFFIN, and others known and unknown. There is also

probable cause to believe that the location information described in Attachment B to the requested

warrant and order will lead to evidence of the aforementioned subject offenses as well as to the

identification of individuals who are engaged in the commission of those criminal offense and

related crimes.

       20.        None of the investigative techniques that may be employed as a result of the present

application and affidavit require a physical intrusion into a private space or a physical trespass.

Electronic surveillance techniques such as pen register and cell site location monitoring typically

have not been limited to daytime use only. Furthermore, the criminal conduct being investigated

is not limited to the daytime. Therefore, the fact that the present application requests a warrant

based on probable cause should not limit the use of the requested investigative techniques to

daytime use only.          Accordingly, the investigative agency(ies), and other authorized
                                                  12
Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 14 of 23 PageID #: 14




federal/state/local law enforcement agencies, request the ability to employ these investigative

techniques at any time, day or night.

       21.     The monitoring of the location of the subject cellular telephone by one of the

methods described herein will begin within ten (10) days of the date of issuance of the requested

Warrant and Order.


 1J./[p//j
DATE




Sworn to and subscribed before me this --1t_ day of December, 2019.

  .                                                    &~(_~(A
                                                    Patricia L. Cohen
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    Eastern District of Missouri




                                              13
 Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 15 of 23 PageID #: 15




                                           ATTACHMENT A

       The United States has submitted an application pursuant to 18 U.S.C. §§ 2703(c)(l)(A) &

B, (c)(2), and 3122 and Federal Rule of Criminal Procedure 41 requesting that the Court issue a

Warrant and Order requiring a telecommunications service provider reflected in Part II of this

Attachment A, to disclose the records and other information concerning the account described in

Part I of this Attachment A.

       I.      The Account(s)

       The Order applies to certain records and information associated with the following:

 Provider     Number or identifier          Owner, if known           Subject of
 Name                                                                 investigation, if known
 AT&T         (314) 250-1144                LOCUS                     TyDarryl GRIFFIN
              (the subject cellular         COMMUNICATIONS
              telephone)

       II.     The Provider

       ~ecords   and information associated with the subject cellular telephone that is within the

possession, custody, or control of AT&T, and other applicable service providers reflected on the

list contained in this Attachment A, including information about the location of the subject

cellular telephone if it is subsequently assignep a different call number.




                                                 1
         Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 16 of 23 PageID #: 16




                                     LIST OF TELECOMMUNICATION SERVICE PROVIDERS


01 Communications                     Egyptian Telephone                Mid-Atlantic                 Socket Telecom
Access Line Communication             Electric Lightwave, Inc.          Midvale Telephone Exchange   Spectrum
ACN, Inc.                             Empire Paging                     Mobile Communications        Sprint
ACS                                   Ernest Communications             Mound Bayou Telephone Co.    SRT Wireless
Aero Communications, Inc. (IL)        EZ Talk Communications            Mpower Communications        Star Telephone Company
Afford A Phone                        FDN Communications                Navigator                    Start Wireless
Airvoice Wireless                     Fibernit Comm                       Telecommunications         Sugar Land Telephone
Alaska Communications                 Florida Cell Service              NE Nebraska Telephone        Sure West Telephone Company
Alhambra-Grantfx Telephone            Florida Digital Network           Netlink Comm                 Talk America
Altice USA                            Focal Communications              Network Services             Tele Touch Coinm
AmeriTel                              Frontier Communications           Neustar                      Telecorp Comm
AOL Corp.                             FuzeBox, Inc.                     Neutral Tandem               Telepak
Arch Communication                    Gabriel Comm                      Nex-Tech Wireless            Telispire PCS
AT&T                                  Galaxy Paging                     Nexus Communications         Telnet Worldwide
AT&T Mobility                         Global Communications             NII Comm                     Tex-Link Comm
Bell Aliant                           Global Eyes Communications        North Central Telephone      Time Warner Cable
Big River Telephone                   Global Naps                       North State Comm             T-Mobile
Birch Telecom                         Grafton Telephone Company         Northcoast Communications    Total Call International
Blackberry Corporation                Grand River                       Novacom                      Tracfone Wireless
Brivia Communications                 Grande Comm                       Ntera                        Trinity International
Broadview Networks                    Great Plains Telephone            NTS Communications           U-Mobile
Broadvox Ltd.                         Harrisonville Telephone Co.       Oklahoma City SMSA           United Telephone of MO
Budget Prepay                         Heartland Communications          ONE Communications           United Wireless
Bulls Eye Telecom                     Hickory Telephone                 ONSTAR                       US Cellular
Call Wave                             Huxley Communications             Optel Texas Telecom          US Communications
Cbeyond Inc.                          iBasis                            Orion Electronics            USLEC
CCPR Services                         IDT Corporation                   PacBell                      US Link
Cellco Partnership,                   Illinois Valley Cellular          PacWest Telecom              US West Communications
 d/b/a Verizon Wireless               Insight Phone                     PAETEC Communications        USA Mobility
Cellular One                          Integra                           Page Plus Communications     VarTec Telecommunications
Cellular South                        Iowa Wireless                     Page Mart, Inc.              Verisign
Centennial Communications             IQ Telecom                        Page Net Paging              Verizon Telephone Company
CenturyLink                           J2 Global Communications          Panhandle Telephone          Verizon Wireless
Charter Communications                Leap Wireless International       Peerless Network             Viaero Wireless
Chickasaw Telephone                   Level 3 Communications            Pineland Telephone           Virgin Mobile
Choctaw Telephone Company             Locus Communications              PhoneTech                    Vonage Holdings
Cimco Comm                            Logix Communications              PhoneTel                     Wabash Telephone
Cincinnati Bell                       Longlines Wireless                Preferred Telephone          Wave2Wave Communications
Cinergy Communications                Los Angeles Cellular              Priority Communications      Weblink Wireless
Clear World Communication             Lunar Wireless                    Puretalk                     Western Wireless
Com-Cast Cable Comm.                  Madison River                     RCNTelecom                   Westlink Communications
Commercial Communications               Communications                  RNK Telecom                  WhatsApp
Consolidated Communications           Madison/Macoupin Telephone        QWEST Communications         Windstream Communications
Cox Communications                      Company                         Sage Telecom                 Wirefly
Cricket Wireless                      Mankato Citizens Telephone        Seren Innovations            XFinity
Custer Telephone Cooperative          Map Mobile Comm                   Shentel                      XO Communications
DBS Communications                    Marathon Comm                     SigecomLLC                   Xspedius
Delta Communications                  Mark Twain Rural                  Sky Tel Paging               Y akdin Valley Telephone      '
Detroit Cellular                      Max-Tel Communications            Smart Beep Paging            YMAX Communications
Dobson Cellular                       MetroPCS                          Smart City Telecom           Ztel Communications 3
                                      Metro Teleconnect




                  3   Last Update: 09/27/2019
                                                                    2
 Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 17 of 23 PageID #: 17




                                       ATTACHMENT B

       It is hereby ordered, pursuant to 18 U.S.C. §§ 2703(c)(l)(A) &(B), (c)(2) and 3123 and

Federal Rule of Criminal Procedure 41, that the Provider(s) identified in Attachment A shall

disclose to the United States the following:

I.     PRECISION LOCATION INFORMATION

       A.      Information to be Disclosed by the Provider

       All information for the following time period of forty-five days from the date of this

Warrant and Order, that is for the time period from December 6, 2019, to January 19, 2020, 11 :59

p.m. (CT) during all times of day and night, regarding the location of the subject cellular

telephone described in Attachment A.

       "Information about the location of the subject cellular telephone" includes all available

E-911 Phase II data, GPS data, latitude-longitude data, and other precision location information,

as well as all data about which "cell towers" (i.e., antenna towers covering specific geographic

areas) and "sectors" (i.e., faces of the towers) received a radio signal from the cellular telephone

described in Attachment A.

       To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of the Provider, the Provider

is required to disclose the Location Information to the investigative agency(ies).

       B.      Information to Be Seized by the United States

       All information described above in Part I, Section A that constitutes evidence of violations

of Title 21, United States Code, Section(s) Section(s) 841(a)(l), 846, 843(b) 848, and Title 18

United States Code, Sections(s) 1956 and 1957 involving TyDarryl GRIFFIN.

                                                 1
 Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 18 of 23 PageID #: 18




II.    CELL TOWER RECORDS AND OTHER TELECOMMUNICATION DATA

       For the subject cellular telephone identified in Attachment A, the following

telecommunication records and information, but not the contents of any communication for the

past thirty (30) days from the date of this Warrant and Order and at reasonable intervals for up to

forty-five (45) days from the date ofthis Warrant and Order, the following:

       Information to be Disclosed by the Provider

               1.      All available names, addresses, and identifying information, and other

subscriber and service feature information and types pf service utilized;

               2.      Length of service;

               3.      All telephone numbers, Electronic Serial Number ("ESN"), a Mobile

Electronic Identity Number ("MEIN"), a Mobile Identification Number ("MIN"), a Subscriber

Identity Module ("SIM"), an International Mobile Subscriber Identifier ("IMSI"), a Mobile

Subscriber Integrated Services Digital Network Number ("MSISDN"), or an International Mobile

Station Equipment Identity ("IMEi") numbers, including any and all customer service records,

credit and billing records, can-be-reached numbers (CBR), enhanced custom calling features, and

primary long-distance carrier;

               4.      Subscriber information available for any originating telephone number;

               5.      Automated Messaging Accounting (AMA) records (a carrier billing

mechanism data base search which provides records of originating and terminating caller

information for calls to the subject cellular telephone) for the above-specified time period;

               6.      Means and source of payment for services, including any credit card or bank

account number, and air-time summaries for available service periods, for the IP (internet protocol)

                                                 2
 Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 19 of 23 PageID #: 19




addresses being utilized by and signaled to and from the aforementioned subject cellular

telephone;

               7.      Cellular telephone records and information pertaining to the following, for

the above-specified time period:

                       (a)     call detail information (provided in an electronic format specified

by the agents/officers of the investigative agency(ies), and other authorized federaVstate/local law

enforcement agencies);

                       (b)    cell site activation information, including information identifying

the antenna tower receiving transmissions from the subject cellular telephonenumber, and any

information on what portion of that tower is receiving a transmission from the subject cellular

telephonenumber, at the beginning and end of a particular telephone call made to or received by

the subject cellular telephonenumber;

                       (c)    numbers dialed;

                       (d)    call duration;

                       (e)    incoming numbers if identified;

                       (f)    signaling information pertaining to that number;

                       (g)    a listing of all control channels and their corresponding cell sites;
                       J

                       (h)    an engineering map showing all cell site tower locations, sectors and

                       orientations;

                       (i)    subscriber information, including the names, addresses, credit and

billing information, published and non-published for the telephone numbers being dialed from the

subject cellular telephone;

                                                 3
Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 20 of 23 PageID #: 20




                        G)     historical location estimates, such as Network Event Location

System (NELOS), round-trip time (RTT), GPS, and per-call measurement data (PCMD); and,

                        (k)    Internet Protocol (IP addresses) utilized by and signaled to and from

the subject cellular telephone.


III.   PEN REGISTERS AND TRAP AND TRACE DEVICES

       For the subject cellular telephoneidentified in Attachment A for a period of forty-five

(45) days from the date ofthis Warrant and Order, the following:

        1.      Pursuant to Title 18, United States Code, Section 3123, pen register and trap and

trace devices, including enhanced caller identification, may be installed by the investigative

agency(ies) and used to record or decode dialing, routing, addressing, or signaling information,

and to capture the incoming electronic or other impulses, which identify the originating number or

other dialing, routing, addressing and signaling information reasonably likely to identify the source

of a wire or electronic communication to and from the subject cellular telephonenumber,

including the direct connect, Voice-over-LTE (VoLTE), non-content data transmissions, or digital

dispatch dialings (if applicable), the dates and times of such dialings, and the length of time of the

connections, pertaining to the subject cellular telephonedescribed in Attachment A., including

the date, time, and duration of the communication, and the following, without geographic limit,

including:

             a. IP addresses assodated with the cell phone device or devices used to send or receive

                electronic communications;

             b. Any unique identifiers associated with the cell phone device or devices used to

                make and receive calls with cell phone number described in Attachment A, or to

                                                  4
 Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 21 of 23 PageID #: 21




                  send or receive other electronic communications, including the ESN, MEIN, IMSI,

                  IMEI, SIM, MSISDN, or MIN;

               c. IP addresses of any websites or other servers to which the subject cellular

                  telephoneconnected;

               d. Source and destination telephone numbers and email addresses;

               e. "Post-cut-through dialed digits," which are digits dialed after the initial call set up

                  is completed, subject to the limitations of 18 U.S.C. § 3121(c).

        2. ·      The Provider, and/or any telecommunications service providers ·reflected in

Attachment A, to include providers of any type of wire and/or electronic communications, and any

other applicable service providers, shall initiate caller identification on the Subject cellular

telephoneidentified in Attachment A, without the knowledge of or notification to the subscriber,

for the purpose of registering incoming telephone numbers

        3.        The Providers reflected in Attachment A, to include providers of any type of wire

and/or electronic communications, and any other applicable service providers, shall furnish the

agents/officers of the investigative agency(ies), and other authorized federal/state/local law

enforcement agencies, forthwith all information, facilities, and technical assistance necessary to

accomplish the installation and use of the pen register and trap and trace devices, including

,-enhanced caller identification, unobtrusively and with minimum interference to the services that
                                   I

are accorded persons with respect to whom the installation and use is to take place.
                                       -
        4.        The Providers reflected in Attachment A, to include providers of any type of wire

and/or electronic communications, and any other applicable telecommunications service

providers, shall provide the agents/officers of the investigative agency(ies), and other authorized

                                                     5
Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 22 of 23 PageID #: 22




federal/state/local law enforcement agencies, with the results of the pen register and trap and trace

devices, including enhanced caller identification, at reasonable intervals for the duration of this

Warrant and Order.

        5.     Should the subject cellular telephoneidentified in Attachment A and/or ESN,

MIN, IMEI, MSID or IMSI number listed above be changed by the subscriber during the effective

period of this Order, the request for pen register and trap and trace devices, including enhanced

caller identification, shall remain in effect for any new telephone to which the subject cellular

telephonelisted above is changed throughout the effective period of these Warrants and Orders.

       6.      The Providers reflected in Attachment A, to include providers of any type of wire

and/or electronic co~unications, and any other applicable service providers, shall be provided

compensation by the lead investigative agency for reasonable expenses incurred in providing

technical assistance.

       7.      Pursuant to Title 18, United States Code, Sections 3123(d)(l) and (2), the Provider,

and the service providers reflected in Attachment A, to include providers of any type of wire and/or

electronic communications, and any other applicable service providers, shali not disclose the

existence of this application and/or any warrant or order issued upon this application, or the

existence of the investigation, for a period of one year from the date ofthis Order to a subscriber

or lessee or to any other person, except that the provider may disclose the warrant to an attorney

for the provider for the purpose cif receiving legal advice.

       This Warrant and Order does not authorize interception of any communications as defined

in Title 18, United States Code, Section 2510(4), but authorizes only the disclosure of signaling




                                                  6
Case: 4:19-mj-06450-PLC Doc. #: 1 Filed: 12/06/19 Page: 23 of 23 PageID #: 23




information, including cell site information, prec1s10n location information, including GPS

information, related to the subject cellular telephone.

       The investigative agency(ies), and other authorized federal/state/local law enforcement

agencies, to whom this.Warrant and Order is directed will begin monitoring the location of the

subject cellular telephone by one of the methods described in this Warrant within ten (10) days

of the date of this Warrant and Order.




                                                7
